UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 6, 2006*
                               Decided April 7, 2006

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 05-1753

COUNTRYWIDE HOME LOANS                        Appeal from the United States District
INC.,                                         Court for the Northern District of
        Plaintiff-Appellee,                   Illinois, Eastern Division

      v.                                      No. 1:03-cv-01132

CHARLES JEFFRIES,                             Amy J. St. Eve,
         Defendant-Appellant.                 Judge.

                                     ORDER

       Charles Jeffries appeals from the district court’s order confirming the sale of
his property pursuant to a judgment of foreclosure. In 1996 Jeffries had executed a
mortgage on his residence in Hoffman Estates, Illinois with Countrywide Home
Loans, Inc. When he struggled to meet his mortgage payments in 2002, he
contracted to sell the property to Thaddeus Zurawski. However, neither Zurawski
nor Jeffries made payments on the property after July 2002, prompting
Countrywide to file the underlying complaint seeking to foreclose on Jeffries’s
mortgage. The district court eventually entered a foreclosure judgment and then
appointed a special commissioner to conduct a judicial sale of the property on June


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1753                                                                     Page 2

24, 2004. One day before the sale, Jeffries filed for bankruptcy. The sale was
rescheduled for August 6, 2004, when the property was sold to Zurawski, the high
bidder.

       Countrywide asked the district court to confirm the sale under the Illinois
Mortgage Foreclosure Law, 735 ILCS 5/15-1101 et seq., but Jeffries opposed the
motion on grounds that (1) he did not receive notice of the rescheduled August 6
sale; (2) the property was sold at a price too low to be conscionable; and (3)
confirmation of the sale would be unjust because Zurawski fraudulently induced
Jeffries into the real estate contract and then breached it by not paying the
mortgage. The district court held a hearing pursuant to section 15-1508(b) of the
Mortgage Foreclosure Law but ultimately confirmed the sale, finding that Jeffries
had not established “good cause” to invalidate the sale as required by section 15-
1508(d) because he provided no evidence that he or anyone on his behalf had
enough money to bid on the property at the sale, even if he had been notified of the
correct date. The court also held that the sale price of $163,056 was not
unconscionable as a matter of law because it was equal to about 61% of the fair
market value of the property, and that there was insufficient evidence to conclude
that justice was not otherwise done.

        Jeffries’s brief on appeal is almost devoid of legal argument and supporting
authority and nearly fails the requirements for appellants’ briefs found in Federal
Rule of Appellate Procedure 28(a)(9). See Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001). Nevertheless, generously construing his pro se brief, id. at 545, we
can discern one issue for review–that the district court improperly concluded that
he did not receive adequate notice of the August 6 sale. But Jeffries
misunderstands the district court’s basis for dismissal. The court made no finding
about notice. The court stated only that “even if [Jeffries] had received the notice of
that correct date,” he failed to prove “good cause” to invalidate the sale under 735
ILCS 5/15-1508(d). Under the Mortgage Foreclosure Law, no public sale is invalid
“because of any defect in the notice thereof . . . except upon good cause shown in a
hearing pursuant to subsection (b) of section 1508.” 735 ILCS 5/15-1508(d); Craigin
Fed. Bank for Sav. v. Am. Nat’l Bank and Trust Co. of Chi., 633 N.E.2d 1011, 1014
(Ill. App. Ct. 1994). The district court found that good cause was lacking because
Jeffries did not have sufficient means to bid on the property at the sale. Jeffries has
not challenged this finding, which we consequently will not disturb.

      To the extent he argues that the alleged lack of notice violates constitutional
guarantees, those arguments are waived because he raises them for the first time
on appeal. See King v. Ill. State Bd. of Elections, 410 F.3d 404, 424 (7th Cir. 2005).

                                                                          AFFIRMED.